Citation Nr: 0328200	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  96-47 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to Dependency and Indemnity Compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., that denied the benefit sought on appeal.  The 
appellant, the surviving spouse of a veteran who had active 
service from July 1942 to July 1943 and who died in April 
1996, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  In August 2001, 
the Board returned the case to the RO for additional 
adjudication and development, and the case was subsequently 
returned to the Board for appellate review.

In a decision dated in March 2003, the Board denied 
entitlement to Dependency and Indemnity Compensation benefits 
under the provisions of 38 U.S.C.A. § 1310 (West 2002).  At 
the time of that decision, the Board acknowledged that the 
appellant's appeal included a claim for Dependency and 
Indemnity Compensation under the provisions of 38 U.S.C.A. 
§ 1318 (West 2002), although the veteran was not rated 
totally disabled for the prescribed statutory period of time.  
It was noted that the Board had imposed a temporary stay in 
the adjudication of these issues in accordance with the 
directions of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in its decision in National 
Organization of Veterans Advocates, Inc., v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001).  Following 
the Federal Court's decision in National Organization of 
Veterans Advocates, Inc., v. Secretary of Veterans Affairs, 
314 F.3d 1337 (Fed. Cir. 2003), the Board removed the 
temporary stay on the adjudication of most claims for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's amended death certificate shows he died in 
April 1996 due to a cardiorespiratory arrest which was due to 
(or as a consequence of) sepsis, with other significant 
conditions contributing to death, but not resulting in the 
underlying cause of death listed as arteriosclerosis, 
Parkinson's disease and stasis edema.

3.  During the veteran's lifetime, service connection had 
been established for dermatitis of the hands, evaluated as 
30 percent disabling from August 15, 1950.

4.  The veteran was not continuously rated totally disabled 
for a period of 10 years or more immediately preceding his 
death, or five or more years from the date of discharge from 
service.



CONCLUSION OF LAW

The requirements for payment of Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A. § 1318 have 
not been met.  38 U.S.C.A. §§ 1318, 5101, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.22, 3.102, 3.151, 3.155, 
3.159 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate a claim.  Collectively, the decision in this 
case, as well as the Statement of the Case and the 
Supplemental Statement of the Case in connection with the 
appellant's appeal have notified her of the evidence 
considered, the pertinent laws and regulations and the 
reasons her claim was denied.  In addition, a June 2002 
letter to the appellant specifically notified her of the 
substance of the VCAA, including the division of 
responsibilities between the VA and the appellant in 
obtaining evidence.  

The Board acknowledges that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  However, after the 
June 2002 letter to the appellant notifying her of the VCAA 
both the appellant and her representative have urged the 
Board to issue a decision, noting the appellant's age, her 
declining health and the length of time her appeal as 
pending.  The Board construes these representations as waving 
any further notice from VA concerning the VCAA.  Further, 
despite the advisement in the June 2002 letter to submit 
additional evidence by August 2002, the appellant has 
continued to submit letters and information through at least 
September 2003, beyond the statutorily prescribed one-year 
period.  Such evidence has been added to the record on appeal 
and has been reviewed and considered by the Board.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records were previously 
associated with the claims file as were relevant medical 
records.  During the veteran's lifetime, he was afforded VA 
examinations to assess the severity of his service-connected 
disability.  Lastly, the veteran and her representative have 
not made the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this claim.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the appellant's 
appeal has been obtained.  Accordingly, the case is ready for 
appellate review.

The Board acknowledges a recent decision from the United 
States Court of Appeals for the Federal Circuit that held 
that Section 3(a) of the VCAA (codified at 38 U.S.C.A. 
§ 5103(a)) does not apply retroactively and overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) and Holiday v. 
Principi, 14 Vet. App. 280 (2001) to the extent that they 
conflict with Supreme Court and Federal Circuit Court binding 
authority.  See Kuzma v. Secretary of Veterans Affairs, 
No. 03-7032 (Fed. Cir. Aug. 25, 2003).  The Board notes that 
this claim was filed prior to November 2000, the date of 
enactment of the VCAA.  However, to the extent that the Kuzma 
case may be distinguished from the instant case, because of 
the finality of the Board decision in Kuzma at the time of 
the November 2000 VCAA enactment date and because the current 
claim is still pending before the VA, the Board finds that 
the provisions of the VCAA are applicable to this pending 
appeal.  Should the Board be incorrect in determining that 
the VCAA is applicable in this case, the Board further finds 
that the appellant would not be prejudice by applying the 
VCAA to her claim because the VCAA provides, in general, 
greater notification and assistance requirements from the 
date of enactment of the VCAA.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  Simply put, if the VCAA is not 
applicable in the appellant's claim, she was provided a 
greater degree of notification and assistance than required 
and would not be prejudiced by greater notice and assistance.

Background and Evidence

A rating decision dated in October 1950 granted service 
connection for eczema of the hands.  The rating decision 
recorded that service clinical records showed treatment for 
dermatitis of the hands and that the VA examination performed 
in October 1950 diagnosed eczema of the hands.  The rating 
decision assigned a 30 percent evaluation from August 15, 
1950.

A July 1955 rating decision reduced the evaluation for the 
veteran's service-connected disability from 30 percent to 
10 percent.  This reduction was based on a VA examination 
performed in July 1955 which disclosed no dermatitis of the 
hands was present.  The veteran filed a VA Form 1-9 
(Claimant's Appeal to Administrator of Veterans Affairs) in 
August 1955.  Following a VA examination performed in 
December 1955, the RO restored the previously assigned 
30 percent evaluation.

The veteran underwent a VA examination in November 1957, 
following which the RO continued and confirmed the 30 percent 
evaluation.  The veteran was notified of that determination 
and of his appellate rights by letter dated in November 1955.

A rating decision dated in October 1959 continued and 
confirmed the 30 percent evaluation assigned for the 
veteran's service-connected disability based on a review of 
medical evidence, including the report of a September 1959 VA 
examination.  The veteran was notified of that determination 
and of his appellate rights by letter dated in October 1959.  
The veteran was afforded another VA examination in October 
1960, following which, an October 1960 rating decision 
continued and confirmed the 30 percent evaluation.  The 
veteran was notified of that decision and of his appellate 
rights by letter dated in December 1960.

Private medical records show that the veteran was 
hospitalized in September and October 1978 for treatment of 
an acute myocardial infarction.

A report of a VA examination performed in April 1984 shows 
the veteran's dermatitis was diagnosed by history following 
the examination.  The hands were clear on examination.  A 
June 1984 rating decision reviewed the findings of the VA 
examination, as well as outpatient treatment records, and 
continued and confirmed the 30 percent evaluation.  The 
veteran was notified of that determination and of his 
appellate rights by letter dated in June 1984.

A statement dated in July 1993 from A. McPherson, M.D., 
relates that the veteran complained of problems with a tremor 
in his right hand for the previous 12 to 18 months.  The 
veteran reported that he had been told he had Parkinson's 
disease, but did not believe that was so.  Dr. McPherson 
indicated that the veteran's general health was good and 
noted that the veteran had some problems with heart disease a 
number of years ago but had had no recent problems.  
Examination disclosed a resting tremor of the right upper 
extremity, although not severe.  Dr. McPherson concluded that 
the veteran did have Parkinson's disease and recommended 
medication.

A rating decision dated in December 1993 continued and 
confirmed the 30 percent evaluation for the veteran's 
service-connected disability.  The veteran was notified of 
that determination and of his appellate rights by letter 
dated in December 1993.

Private medical records from Dr. Bergamini included a 
statement from him received in April 1996 which offered an 
opinion that the veteran was disabled secondary to his 
Parkinson's disease.  It was noted that the veteran had 
chronic seborrheic dermatitis which was longstanding.  
Treatment records dated between February and April 1996 do 
not show any specific complaints pertaining to the hands, and 
the veteran's main complaint was that he broke out in a rash 
everywhere and was intermittently pruritic.

The veteran's death certificate shows he died in April 1996 
of an immediate cause of death listed as cardiorespiratory 
arrest, which was due to or a consequence of atherosclerosis.  
Other significant conditions contributing to death, but not 
resulting in the underlying cause noted were Parkinson's 
disease and stasis edema.  An amended death certificate 
indicated that the cardiorespiratory arrest was due or as a 
consequence of sepsis.

In July 2000, the RO obtained a medical opinion concerning 
the cause of the veteran's death from a physician identified 
as the Chief, Pathology and Laboratory Medicine at George 
Washington University Medical Center.  Following a review of 
the record, the physician indicated that based on the 
evidence provided, there was minimal evidence for an ongoing 
problem with eczema based on rating examinations in 1955, 
1984 and 1993.

Law and Analysis

The appellant essentially contends that the veteran was 
totally disabled due to his service-connected disability for 
many years prior to the date of his death.  She maintains, in 
essence, that the veteran was totally disabled for at least 
10 years prior to his death.

Applicable law provides that the VA will pay Dependency and 
Indemnity Compensation benefits to the surviving spouse of a 
deceased veteran who was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability that was rated totally disabling if the disability 
was continuously rated totally disabling for a period of 
10 or more years immediately preceding death.  38 U.S.C.A. 
§ 1318; 38 C.F.R. § 3.22.

A review of the record discloses that the veteran was granted 
a 30 percent evaluation for his service-connected eczema or 
dermatitis of the hands from August 15, 1950, until the date 
of his death on April 29, 1996.  Thus, at no time during the 
veteran's lifetime was he in receipt of a total evaluation.  
Consequently, the veteran was clearly not totally disabled 
for a period of 10 years prior to his death for purposes of 
establishing entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318.

At this point, the Board would note that the appellant has 
not alleged that any rating decision dated prior to the 
veteran's death contained clear and unmistakable error in the 
evaluations assigned for the veteran's service-connected 
disability.  Also, this case does not involve a claim for 
"hypothetical entitlement" since the veteran's entitlement 
to, and receipt of compensation was established during his 
lifetime.  See National Organization of Veterans Advocates, 
Inc., v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001); but c.f., National Organization of Veterans 
Advocates, Inc., v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003).  The appellant simply maintains that 
the veteran was totally disabled for a period of 10 years 
prior to his death and that he should have been assigned a 
100 percent evaluation.

However, prior to the date of the veteran's death, his 
service-connected disability was periodically reevaluated to 
assess the severity of his disability and no change was found 
to be warranted in the 30 percent evaluation assigned.  In 
this regard, beyond the October 1950 rating decision which 
granted service connection for dermatitis of the hands and 
assigned a 30 percent evaluation, the veteran's disability 
was reevaluated by rating decisions dated in July 1955, 
December 1955, November 1957, October 1959, December 1960 and 
June 1984.  The veteran was notified of each of those 
decisions and of his appellate rights by a letter from the RO 
following each decision, but the veteran never expressed any 
disagreement with the evaluation assigned for his service-
connected disability.  Suffice it to acknowledge that had any 
one of those rating decisions assigned the veteran a 
100 percent evaluation, the appellant would be entitled to 
DIC benefits.

The Board notes that the Schedule for Rating Disabilities in 
effect between the date the veteran was granted service 
connection and the date of his death does not contain 
criteria for a 100 percent evaluation under Diagnostic 
Code 7806.  Indeed, the maximum schedular evaluation 
assignable for the veteran's service-connected disability was 
50 percent.  While the Board acknowledges that an 
extraschedular evaluation could have been assigned during the 
veteran's lifetime or that the veteran could have been found 
to be totally disabled due to his service-connected 
disability, the Board notes that the veteran was employed, at 
least part time, as a barber and the record contains no 
medical opinion which demonstrates that the veteran was 
totally disabled due to symptomatology associated with his 
service-connected disability.  While there are opinions that 
the veteran was totally disabled within that timeframe, such 
disablement was attributed to either the veteran's heart 
disease or Parkinson's disease, not his service-connected 
skin disability of the hands.  Accordingly, the Board 
concludes that entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318 are not warranted.




ORDER

Dependency and Indemnity Compensation benefits under the 
provisions of 38 U.S.C.A. § 1318 are denied.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

